DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 3, 5-7, 10, 13, 14, 17, 18, 21-27, 34 and 35 are pending in the application.
This action is in response to applicants' amendment dated September 2, 2022.  Claims 1, 10, 17, 18, 25-27, 34 and 35 have been amended and claims 19, 20, 28 and 30 have been canceled.
Response to Amendment
Applicant's arguments filed September 2, 2022 have been fully considered with the following effect:
With regards to the improper Markush group rejection labeled paragraph 1) in the last office action, the applicants’ stated that the compounds share a common chemical structure which occupies a large portion of their structure and that the compounds share the structural feature of a nitrogen-containing 7-membered ring system.  Note MPEP 2173.05(h) “where a Markush expression is applied only to a portion of a chemical compound, the propriety of the grouping is determined by a consideration of the compound as a whole, and does not depend on there being a community of properties in the members of the Markush expression.  Therefore, what should be considered for patentable distinctness is the compound as a whole.  If a reference for one would not be a reference for the other, then restriction is considered proper.  Community of properties is not enough to keep dibenzo[b,e][1,4]diazepine, dibenzo[b,f][1,4]oxazepine, dibenzo[b,f][1,4]thiazepine, dibenzo[b,e]azepine, etc. in the same Markush claim, where the Markush expression is applied only to a portion of a chemical compound.  It is the compound as a whole dibenzo[b,e][1,4]diazepine, dibenzo[b,f][1,4]oxazepine, dibenzo[b,f][1,4]thiazepine, dibenzo[b,e]azepine, etc., that must be considered for patentable distinctness.  In addition to the magnitude of tricyclic ring systems embraced by Formula IIA-IIF the claims also include additional substitutions to the tricyclic ring system.
Thus, separate searches in the literature would be required.  However, should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The degree of burden on the examiner is extremely high.  The class/subclass search on the elected invention where the compounds have a dibenzo[b.e][1,4]oxazepine core would be as follows: A61K 31/553, C07D 267/20, 413/10 and 413/14 which involved 20,517 U.S. patents.  Just an example of the degree of burden associated with the compounds of Formula IIA-IIF where Formula IIA-IIF are tricyclic ring systems containing 2 nitrogen atoms claimed herein the number of U.S. Patents involved is 23,697, thus placing an extreme burden on the examiner to review all the patents.  The various classes and subclasses mentioned above represent only the degree of burden within the U.S. Patent Classification System this does not include the search required in the prior art of journal articles and foreign patents.
Claims 1, 3, 5-7, 10, 13, 14, 17, 21, 23-25, 27, 34 and 35 are rejected as being drawn to an improper Markush group for reasons of record and stated above.

The applicants’ amendments are sufficient to overcome the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, labeled paragraph 2) in the last office action, which is hereby withdrawn. 

The applicants’ amendments are sufficient to overcome the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, labeled paragraph 4) in the last office action, which is hereby withdrawn. 

The applicants’ amendments are sufficient to overcome the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, labeled paragraph 7) in the last office action, which is hereby withdrawn.

The applicants’ amendments are sufficient to overcome the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, labeled paragraph 8) in the last office action, which is hereby withdrawn.

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections, labeled paragraph 9b), c), d), e) and f) in the last office action, which are hereby withdrawn.  However, with regards to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections, labeled paragraph 9a) of the last office action, the applicant’s amendments and remarks have been fully considered but they are not persuasive.
a)	The applicants’ stated that a hydrogen atom is present and completes any formal valency requirements (but may not necessarily be illustrated) wherever a functional group or other atom is not illustrated as set forth on page 15 of the specification.  The applicants further stated that a person of ordinary skill in the art would recognize that a hydrogen atom is present and completes the required valency if Y = CR’R” for Formulas IIB and IIE.  However, the valency of a moiety is required in a “compound”.  The compounds of formula IIB and IIE are not ions and rings such as a benzene ring does not exhibit the H atoms but a substituent designation must be valence satisfied.  Further the applicants’ specification does not identify that the moiety CR’R” includes a hydrogen atom.  Page 139 shows that Y is CH2 or C(CH3)2 where R’ and R” is a hydrogen or methyl is only present when Y is bound via a double bond of which Formula IIB and IIE this is not so.
Claims 1, 3, 5-7, 13, 14, 25, 27, 34 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, for reasons of record and stated above.

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 102(a)(1), anticipation rejections, labeled paragraphs 10)-21) in the last office action, which is hereby withdrawn. 

Election/Restrictions
This application contains claim 22 drawn to an invention nonelected without traverse in the reply filed on November 16, 2021.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

Claim Objections
Claim18 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665. The examiner can normally be reached Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624